 


109 HCON 3 IH: Expressing the sense of the Congress that schools in the United States should honor the contributions of individuals from the commonwealths, territories, and possessions of the United States by including such contributions in the teaching of United States history.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 3 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Christensen submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that schools in the United States should honor the contributions of individuals from the commonwealths, territories, and possessions of the United States by including such contributions in the teaching of United States history. 
  
Whereas individuals from Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands have contributed to many aspects of the history and culture of the United States, including its politics, athletics, and music; 
Whereas many students do not know the location or the significance of these places; 
Whereas the diversity of the citizens of the United States strengthens the Nation, and individuals from the commonwealths, territories, and possessions of the United States contribute to that diversity; and 
Whereas it is important for students to study the history of these geographic areas as part of United States history: Now, therefore, be it 
 
That it is the sense of the Congress that schools in the United States should honor the contributions of individuals from Puerto Rico, the United States Virgin Islands, American Samoa, Guam, and the Northern Mariana Islands by including such contributions in the teaching of United States history. 
 
